 1
                                 O
 2                               JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL LUIS VALADEZ,          ) Case No. CV 15-3976-JGB (JPR)
                                   )
12                   Petitioner,   )          J U D G M E N T
                                   )
13              v.                 )
                                   )
14   CYNTHIA Y. TAMPKINS,          )
     Warden,                       )
15                                 )
                     Respondent.   )
16                                 )

17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition and First Amended
20   Petition are denied and this action is dismissed with prejudice.
21
22
     DATED: January 16, 2020
23                                  JESU
                                    JESUS
                                      SU
                                       US G. BERNAL
                                             BERNA
                                                NAL
                                                NA
                                                 AL
                                    U.S.
                                      S. DISTRICT JUDGE
                                      S.
24
25
26
27
28
